PER CURIAM.
After a trial, the district court rendered judgment forfeiting certain property to the State. The court of appeals reversed and rendered judgment against the State for failure of the district court to set a hearing in the action within 30 days of defendant’s answer, as formerly required by Tex.Rev.Civ.Stat.Ann. art. 4476-15, § 5.07(a), Act of May 28, 1973, 63rd Leg., R.S., ch. 429, 1973 Tex.Gen.Laws 1132, 1161, as amended, Act of May 25, 1985, 69th Leg., R.S., ch. 227, § 13, 1985 Tex.Gen.Laws 1102, 1124. 835 S.W.2d 254. For the reasons given in our opinion in State v. $435,000, 842 S.W.2d 642 (Tex.1992) (per curiam), a majority of the Court grants the State’s application for writ of error in this case without hearing oral argument, reverses the judgment of the court of appeals, and remands the case to that court for consideration of respon*278dent’s other points of error previously raised there and not addressed. Tex. R.App.P. 170.